Grace, J.
(dissenting). This action was commenced by the issuance of a summons dated the 25th day of February, 1919, and which was served on the defendant on the 26th. Plaintiff’s complaint was served at the same time. It stated a cause of action against the defendant, based upon its careless and negligent operation of its locomotives, engines, and cars, by reason of which, at a certain railroad crossing on defendant’s railway line, such engines and such locomotives and cars were run against, upon, and over certain horses, the property of plaintiff, of the alleged value of $650.
The defendant answered, and, among other defenses, interposed a general denial, and also the defense of contributory negligence, and, as a further defense, pleaded that its railway line was, on the 1st day of January, 1918, taken over by the Director General of Railways, pursuant to acts of Congress and proclamations of the President, and that the possession, use, control, and operation of it had been, since then, .and then was being, exercised by such Director General.
Exhibits were attached to the answer, showing the proclamation of the President of December 26, 1917, relative to government control of railroads ; and also an exhibit which is a copy of the proclamation of the President made on the 29th day of March, 1918, authorizing the Director General of Railroads to exercise powers conferred on the President by Congress; and copies of certain orders of the Director General were attached to the answer as exhibits. This answer was dated March 27, 1919, and was served on the plaintiff March 28, 1919.
On the 23d day of April, 1919, the following stipulation was entered *587into, by and between plaintiff and defendant; it was in writing and signed by tbe plaintiff and defendant, by their respective counsel: “It is hereby stipulated and agreed, by and between the parties to the above-entitled action, and their respective attorneys, that the Director General of Railroads, operating the Minneapolis, St. Paul, & Sault Ste. Marie Railway Company, shall be substituted as defendant in place of the Minneapolis, St. Paul & Sault' Ste. Marie Railway Company; that when said substitution is made, said action shall proceed to trial, the same to all intents and purposes as though the said Director General had been named as party defendant in the first instance.”
The action did not come on for trial until January, 1920, nine months or more after the time of entering into the above stipulation. The result of the signing of the stipulation was to make the case one pending against the Director General, and not against the railroad company, and thereafter the railway company was not a party to the action.
At the time the verdict of the jury was returned, the only defendant in the case was the Director General, and this is true of the order for judgment, and the record so shows. The ordering of judgment against the railroad company, which was no longer a party to the action, was, no doubt, inadvertently done, and the same is true of the entry of judgment. The only judgment that could properly be entered in such case, upon the plaintiff recovering judgment, was one against the Director General, who was the only person then liable. ITence, the judgment could not be joint. The court had no right, jurisdiction, nor authority to enter a judgment against the defendant railway company'; for it was not then a party to the action, and at no time during the trial, nor since, was it a party to the action, and its entry thereof was inadvertent. There was no joint liability of the Director General and the railway company, nor a joint and several liability, but only liability on the part of the Director General, the only defendant in the action at the time of the trial.
The judgment having been entered against both, and the defendant railway company having appealed, and the Director General not having appealed, and the railway company not being a party to the action at the time of the trial, or the entry of the judgment, the judgment should be reversed and dismissed as to it, and affirmed as to the Director General.
*588If there were any reversible error in the record, by reason of receiving incompetent testimony, which might have prejudiced the jury, as this case now stands, that would be immaterial, as the only party whom it could affect has not appealed, and therefore is not in position to assert error; and, as the case is properly dismissed against the railroad company, it cannot be affected by such error, if any were committed.